Citation Nr: 0636815	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-04 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE



Whether the appellant is eligible for Department of Veterans 
Affairs (VA) pension benefits.






ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern




INTRODUCTION

The appellant has alleged service with the Commonwealth Army 
of the Philippines, including the recognized guerillas, from 
October 1941 to April 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


FINDING OF FACT

The appellant does not have qualifying service for VA pension 
benefits. 


CONCLUSION OF LAW

Eligibility for VA pension benefits, based upon qualifying 
service of the appellant, has not been established.  38 
U.S.C.A. §§ 101(2), 107(b), 1542 (West 2002); 38 C.F.R. §§ 
3.40, 3.41, 3.203 (2006).


        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The disposition of this case is based upon the operation of 
law. As discussed below, the appellant has not achieved 
predicate status as a veteran under the law. The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA has no effect on an appeal where the law is 
dispositive of the matter. Manning v. Principi, 16 Vet. App. 
534 (2002).  Because there is no reasonable possibility that 
further notice or assistance would aid in substantiating the 
claim, any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service as a Philippine Scout is included for pension 
benefits, except for those inducted between October 6, 1945 
and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer or the 
Commonwealth Army, prior to July 1, 1946, is included for 
compensation benefits, but not pension benefits.  38 U.S.C.A. 
§ 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (c).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203. 

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).

The findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992). 

Analysis

The evidence submitted by the appellant includes a July 2000 
certification from the Republic of the Philippines Department 
of National Defense, Military Service Board, that the 
appellant was a "veteran" of World War II.  The document 
does not meet the requirements of 38 C.F.R. § 3.203, as it 
was not issued by the United States service department. 

Since the evidence submitted by the claimant does not meet 
the requirements of 38 C.F.R. § 3.203, the RO requested 
verification of service from the service department.  In 
February and November 2005, the National Personnel Records 
Center (NPRC), a component of a United Stated service 
department, considering the appellant's birth date and two 
spellings of the appellant's name, certified that the 
appellant did not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

Because the service department certified that the appellant 
had no service in the United States Armed Forces in the 
Philippines, and as the appellant has not submitted 
documentation that meet the requirements of 38 C.F.R. § 
3.203(a), eligibility for VA pension benefits has not been 
established. 

ORDER

The appellant is not eligible for VA pension, and the appeal 
is denied.

____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


